Citation Nr: 0934585	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an initial compensable rating for a 
service connected spine disability.

4.  Entitlement to an initial compensable rating for allergic 
rhinitis, including as secondary to his allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
January 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board remanded this matter in October 2008 for additional 
development


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for 
VA purposes.

2.  The Veteran's migraine headaches were not caused by or 
related active service and are not secondary to service 
connected allergic rhinitis.

3.  Prior to December 2008, the evidence did not show 
limitation of motion, pain on motion, muscle spasm, guarding, 
localized tenderness, abnormal gait, or a vertebral body 
fracture with loss of 50 percent of more of the height.

4.  The December 2008 VA examination showed slight limitation 
of motion of the lumbar spine.

5.  The Veteran's allergic rhinitis is not characterized by 
obstruction of nasal passages or polyps.


CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability for 
VA purposes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.385 (2009).

2.  Migraine headaches were not incurred in or aggravated by 
service, and are not caused or aggravated by service 
connected allergic rhinitis.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  The criteria for an initial compensable rating prior to 
December 2008 for the service connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 
26, 2003), 5237 (2009).

4.  The criteria for a 10 percent rating from December 2008 
for a lumbar spine disability have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (prior 
to September 26, 2003), 5237 (2009).

5.  The criteria for an initial compensable disability rating 
for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.  
§ 3.303 (2009).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the Veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).

A.  Bilateral Hearing Loss

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R.  
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R.  
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  
The Court in Hensley explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  The Court 
further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran claims that he suffers a hearing loss disability 
as a result of his exposure to noise in service.  The 
Veteran's service treatment records (STRs), including the 
entrance examination, dated October 1980, and subsequent 
periodic audiology test results fail to show that the Veteran 
had at least one of the thresholds for the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz at 40 decibels or 
greater at any time during service.  The STRs fail to show 
the thresholds for at least three of the frequencies at 26 
decibels or greater and fail to show speech recognition 
scores using the Maryland CNC Test at less than 94 percent at 
any time during service.

A VA examination dated November 2002, within one month of 
separation from service, failed to show at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz at 40 decibels or greater, thresholds for at least 
three of the frequencies at 26 decibels or greater, or that  
speech recognition scores were less than 94 percent.

The Veteran was afforded another VA examination in December 
2008.  The examiner attempted to administer the audiology 
tests; however, because of the inconsistencies in responses 
from the Veteran, the examiner indicated that it was his 
opinion that the Veteran could not or would not provide 
reliable and valid hearing test results.

The Board has attempted to provide the Veteran with ample 
opportunity to provide evidence in support of his claim.  
While VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to his claim, the Veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Veteran has provided no evidence of a 
current disability for VA purposes.  Thus, without a current 
disability, service connection for bilateral hearing loss 
cannot be granted.

Though the evidence at this time fails to show a current 
disability for VA purposes, should the Veteran's hearing loss 
worsen in the future, he is encouraged to submit evidence in 
support of his claim for service connection for bilateral 
hearing loss at that time and reopen the claim.

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

B.  Migraine Headaches

The Veteran seeks service connection for migraine headaches, 
including as secondary to his allergic rhinitis.  The Board 
has reviewed the STRs and finds one instance of headaches 
listed as a symptom in conjunction with other upper 
respiratory symptoms.  Otherwise, the STRs appear silent for 
treatment of headaches or migraines, weighing against the 
claim for service connection.

The Veteran was afforded a VA examination in December 2008.  
The examiner reviewed the claims file in conjunction with the 
exam.  The Veteran reported throbbing headaches that occur 
two to three times per month and last one to five hours.  The 
headaches can be associated with mild nausea, mild 
unsteadiness and no history of photophobia or visual 
scotomata.  The diagnosis was migraine headaches and the 
examiner stated that the disability is not caused by or a 
result of in-service illness, injury or event.  He stated 
that in reviewing the Veteran's claims file that there was no 
documentation of treatment of any migraine type headaches or 
any history of recurrent headaches.  The examiner further 
stated that the headaches are more likely than not "NOT" 
associated with the Veteran's allergies or sinuses, as the 
described headaches are in the temples and occiput which are 
locations not generally associated with nasal or sinus 
related headaches.  He concluded that with these two factors 
in mind, the Veteran's migraine headaches are not as a result 
of or caused by in-service illness, injury or event.  The VA 
examination weighs against a finding of service connection 
for migraine headaches on a direct or secondary basis.

The Board has reviewed the claims file and VA outpatient 
treatment records and private treatment records.  None of the 
records show treatment for migraine headaches.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against service connection for migraine 
headaches as STRs, VA outpatient treatment records, and 
private medical records fail to show treatment of the 
disability or a nexus between the disability and service or a 
service connected disability.  The VA examiner gave a fully 
supported opinion indicating that the migraine headaches are 
not related to service or a service connected disability.  
Therefore, the Board finds that the benefit-of-the-doubt 
doctrine does not apply and that service connection for 
migraine headaches must be denied.  Ortiz, 274 F.3d at 1365.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  
§ 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Fenderson v. West, 
12 Vet. App. 119 (1999), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.
A.  Lumbar Spine

The Veteran seeks an initial compensable rating for his 
lumbar spine disability.  The Board notes that the criteria 
for rating disabilities of the spine were amended once since 
the Veteran filed his claim in October 2002.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether 
increased ratings for the Veteran's low back disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A.  § 5110(g). 

The RO rated the Veteran under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295, as lumbosacral strain (in effect prior to 
September 26, 2003).  Under DC 5295, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating required severe lumbosacral 
strain that included listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

The terms "moderate" and "severe," among other components 
of the rating criteria are not expressly defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

Also, Diagnostic Code 5292 (prior to September 26, 2003) 
pertains to limitation of motion of the lumbar spine.  A 10 
percent rating was warranted for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion.

The revised rating criteria for lumbosacral strain is set 
forth at Diagnostic Code 5237.  The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.  This 
rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
the height.

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  Note (3) provides that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in November 2002.  The 
Veteran complained of muscle spasm, intermittent twitching, 
and sharp pain in his low back.  He reported that the 
condition did not require bed rest or treatment by a 
physician.  On physical examination, the Veteran had no 
limitation of range of motion (ROM) and testing did not show 
muscle spasm, guarding, or localized tenderness resulting in 
abnormal gait or abnormal spinal contour; or, a vertebral 
body fracture with loss of 50 percent of more of the height.  
The examiner stated that the Veteran's ROM was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  The x-rays showed mild scoliosis of the 
lumbar spine, degenerative disc disease at L5-S1, and 
developmental spina bifida occulta.  Also noted was bilateral 
facet arthropathy at L5-S1.  The examiner's impression was 
mild lower lumbar levoscoliosis with spina bifida occulta L5 
and minimal diffuse spondylosis along with degenerative disc 
disease (DDD) L5-S1, where there is also minimal bilateral 
facet arthropathy.

The Veteran had another VA examination in May 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of mid to low back pain 
measuring 3 to 4, that is aggravated by standing or sitting.  
He indicated that he was not being treated for the spine 
disability, and did not suffer tingling, numbness, weakness, 
fatigue, or lack of endurance.  He reported stiffness but 
that he has not lost time from work due to the disability.

On physical examination, the Veteran had normal gait without 
ambulatory aids, normal stance, and normal posture.  The 
examiner further stated that the Veteran had a normal spine 
and no scoliosis, and that palpation of the spine revealed no 
spasm, pain, tenderness, or increased muscular tension.  ROM 
testing showed no limitations motion with no additional 
limitation on repetitive use or flare-ups due to pain, 
fatigue, weakness, or lack of endurance.

The diagnosis was congenital developmental spina bifida 
occulta S1, and spinal congenital variant with a 
lumbarization of S1.  The examiner stated that the narrowed 
disc between the lumbarized sacral vertebrae and the next 
lower level sacral segment is characteristic of this 
developmental variant and should not be interpreted as DDD, 
as these rudimentary discs are part of the congential 
variants.  

Finally, the Veteran was diagnosed with chronic low back 
strain without lower extremity radiculopathy.

The Veteran had another VA examination on December 11, 2008.  
The examiner reviewed the claims file.  During the 
examination, the Veteran reported intermittent pain treated 
with massage therapy.  The examiner reported a history of 
fatigue, weakness, and pain in the low to mid area of the 
spine.  The pain is moderate, aching, and constant, occurring 
weekly to monthly.

The physical examination showed no spasm, guarding, pain with 
motion, atrophy, tenderness, or weakness.  Posture and gait 
were normal and no abnormal spinal curvatures were noted.  
ROM testing showed flexion to 90 degrees without pain, 
extension to 25 degrees with no pain, lateral flexion to 35 
degrees bilaterally with no pain, and lateral rotation to 45 
degrees bilaterally with no pain.  The examiner found no pain 
or additional loss of motion on repetitive use during any of 
the tests.  The examiner rendered the same diagnosis as the 
May 2006 examiner.

Regarding the effect on occupational activities, the Veteran 
reported that his back pain caused decreased mobility, 
problems with lifting and carrying, difficulty reaching, 
decreased strength, and lower extremity pain.  Also noted 
were mild to moderate limitations on daily activities.

The Board has considered the evidence and finds that the 
Veteran is not entitled to a compensable rating under DC 5295 
(in effect prior to September 26, 2003) as the medical 
evidence does not show lumbosacral strain with pain on 
motion.  In fact, each VA examiner noted no pain with ROM 
testing.  

A compensable rating is not warranted under DC 5237 as VA 
examinations do not show flexion limited between 60 and 85 
degrees, muscle spasm, guarding, localized tenderness, 
abnormal gait, or a vertebral body fracture with loss of 50 
percent of more of the height.  The November 2002 VA examiner 
identified abnormal spinal countours; however, the May 2006 
and December 2008 examiner identified the abnormal spine 
contours as congenital, thus not compensable under VA 
regulations.  38 C.F.R. §§ 3.303(c) (congenital defects are 
not diseases or injuries within the meaning of applicable 
legislation).

Finally, the Board has considered DC 5292 (in effect prior to 
September 26, 2003), pertaining to limitation of motion of 
the lumbar spine.  Prior to the December 2008 VA examination, 
the Veteran exhibited full ROM on testing.  However, it 
appears that the Veteran exhibited slight limitation of 
motion during his December 2008 VA examination.  The Veteran 
measured to 25 out of 30 degrees on extension.  With 
Fenderson in mind, the Board finds that staged ratings are 
appropriate and that the Veteran should be granted a 10 
percent disability rating from the date of the December 2008 
VA examination.  A compensable rating is not warranted prior 
to this date as the totality of the evidence does not support 
a finding of slight limitation of motion until the December 
2008 VA examination.  A higher rating is not warranted as the 
ROM test results do not show moderate limitation of motion.

The Board has considered the evidence and finds that the 
Veteran's lumbar disability does not warrant a higher 
evaluation for any period based on functional loss due to 
pain, weakness, fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  The Veteran reported and it was 
noted by the December 2008 VA examiner that his back pain 
caused decreased mobility, problems with lifting and 
carrying, difficulty reaching, decreased strength, and lower 
extremity pain.  However, none of the VA examiners found that 
objective factors contributed to additional loss of motion. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's lumbar spine disability 
does not more closely approximate a compensable rating prior 
to the December 2008 VA examination.  38 C.F.R. § 4.7.  To 
this extent, the appeal is denied.

The Board finds that the disability picture for the Veteran's 
lumbar spine disability more closely approximates a 10 
percent disability rating under DC 5292 for slight limitation 
of motion as of the date of the December 2008 VA examination, 
the first indication of any limitation of motion.  A higher 
rating is not warranted as the evidence fails to show 
moderate limitation of motion.  To this extent, the appeal is 
granted.

B.  Allergic Rhinitis

The Veteran seeks an initial compensable evaluation for his 
allergic rhinitis, currently rated under DC 6522, 38 C.F.R. 
§ 4.97.  Under this diagnostic code, a 10 percent evaluation 
is assigned for allergic rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side; a 30 percent 
evaluation is assigned if there are polyps.

The Veteran had a VA examination in November 2002; however, 
the examiner did not address any of the criteria pertinent to 
rating allergic rhinitis.  The Veteran had another VA 
examination in May 2006.  The examiner reviewed the claims 
file in conjunction with the exam and found no obstruction of 
the nasal passages, weighing against finding a compensable 
evaluation.

The Veteran had a VA examination in December 2008.  The 
examiner reviewed the claims file in conjunction with the 
exam and found no polyps or obstruction of the nasal 
passages.  The examiner also indicated that the disability 
had no significant effects on the Veteran's usual occupation, 
weighing against a compensable rating for allergic rhinitis.

Also of record are private and VA outpatient treatment 
records; however, none of the records show that the allergic 
rhinitis is characterized by nasal obstruction or polyps, 
weighing against a compensable rating.  

Accordingly, based upon the evidence, the Board finds that 
the preponderance of the evidence weighs against a finding of 
a compensable rating for allergic rhinitis.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).

For both increased ratings claims, the Board has considered 
whether the requirements for an extraschedular evaluation 
under the provisions of 38 C.F.R.  
§ 3.321(b)(1) have been met.  However, there has been no 
showing that the Veteran's service-connected lumbar spine 
disability or allergic rhinitis have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  

The Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated October 2002.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for migraine headaches is denied.

Entitlement to an initial compensable rating for a lumbar 
spine prior to December 2008 is denied; a 10 percent 
disability rating from December 2008 is granted.

An initial compensable rating for allergic rhinitis is not 
warranted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


